Citation Nr: 0815577	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  04-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for residuals of prostate cancer, to include whether 
reduction of a 100 percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from April 1968 
to April 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

In his March 2008 statement the veteran's representative has 
argued that there was clear and unmistakable error (CUE) in 
the May 27, 2004 rating decision currently on appeal, which 
reduced the veteran's rating for prostate cancer from 100 
percent to 40 percent disabling.  The veteran cannot, at this 
time, raise a claim based on clear and unmistakable error 
with respect to this claim.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105; Best v. Brown, 10 Vet. App. 322, 325 
(1997). (recognizing that a claimant cannot raise a CUE claim 
in reference to a non-final RO decision).  Since that 
decision remains on appeal and is not final, the Board will 
not address the issue further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has challenged the propriety of the May 2004 
rating action which reduced his 100 percent rating for 
prostate cancer to 40 percent based on Diagnostic Code 7528.  
According to the Rating Schedule, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling under 
Diagnostic Code 7528.  Following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  38 
C.F.R. § 4.115b, Diagnostic Code 7528 (2007).  

A review of the record reveals that the most recent VA 
outpatient treatment records in the file are dated in 
December 2003.  In his August 2004 notice of disagreement, 
the veteran references continuing urinary difficulties at 
"the hospital" and with treatment of an "independent 
doctor" that VA had sent him to.  Records concerning 
treatment of the veteran since December 2003 have not been 
associated with the claims file.  VA records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Additionally, the record shows that the veteran underwent 
radiation treatment for prostate cancer in September and 
October 2003, with the last treatment documented in VA 
outpatient treatment records as being performed on October 
24, 2003.  He was examined by VA in January 2004; however, he 
has not yet been afforded a VA examination since the 
expiration of the six month period following the cessation of 
his radiation therapy.  Accordingly, he should be afforded an 
appropriate VA examination on remand.

Finally, on remand the veteran should be provide notice in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (2) the information and evidence 
that VA will seek to obtain on his 
behalf; and (3) the information or 
evidence that he is expected to 
provide.  

The notice must (a) Advise the veteran 
that to substantiate his claim, he must 
provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of his prostate cancer and 
the effect that worsening has 



on his employment and daily life; (b) 
Give him notice of the criteria listed 
in Diagnostic Code 7528 and 38 C.F.R. 
§ 4.115a; (c) Notify him that, should 
an increase in disability be found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from noncompensable to as much as 100 
percent, based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and (d)  Provide examples 
of the types of medical and lay 
evidence that the veteran may submit 
(or ask the Secretary to obtain) that 
are relevant to establishing 
entitlement to increased compensation, 
e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain and associate with the 
claims file the veteran's VA outpatient 
treatment records for residuals of 
prostate cancer, dated since December 
2003.  

3.  Thereafter, schedule the veteran 
for a VA genitourinary examination.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected prostate cancer.

The examiner is requested to discuss 
whether there is objective evidence 
that the veteran has urine leakage, 
post-surgical urinary diversion, 
urinary incontinence, or stress 
incontinence which requires the use of 
an appliance or the wearing of 
absorbent materials which must be 
changed more than 4 times per day.

Any indications that the veteran's 
complaints of symptomatology are not in 
accord with physical findings on 
examination should be directly 
addressed and discussed in the 
examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the veteran's 
claim.  If the claim remains denied, 
provide the appellant a supplemental 
statement of the case (SSOC).  If the 
veteran fails to report for the requested 
examination, citation of 38 C.F.R. § 
3.655 should be included.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

